Exhibit News Release Cenveo Announces Second Quarter 2008 Results 2nd Quarter Revenue growth of 6% 2nd Quarter EPS from continuing operations of $0.06 per share 2nd Quarter Non-GAAP EPS of $0.34 per diluted share 2nd Quarter Adjusted EBITDA of $65.3 million, up 17% from prior year YTD Cash Flow from Operations of $126.4 million Reaffirms full year adjusted EBITDA and Free Cash Flow forecasts STAMFORD, CT – (August 6, 2008) – Cenveo, Inc. (NYSE: CVO) today announced results for the three and six months ended June 28, 2008. For the second quarter, net sales increased 6% to $524.5 million from $497.0 million in 2007, primarily due to the acquisition of Rex, ColorGraphics and Commercial Envelope.The Company reported income from continuing operations of $3.1 million, or $0.06 per diluted share in the second quarter of 2008, as compared to income from continuing operations of $2.6 million, or $0.05 per diluted share, in the same period in 2007.The results for the second quarter of 2008 include restructuring and impairment charges of $5.4 million and a loss on early extinguishment of debt of $4.2 million.This compares to $9.2 million of restructuring and impairment charges and a loss on early extinguishment of debt of $0.5 million in the same period in 2007. Non-GAAP income from continuing operations totaled $18.3 million, or $0.34 per diluted share, in the second quarter of 2008.Non-GAAP income from continuing operations excludes integration, acquisition and other charges, stock-based compensation provision, restructuring and impairment charges and loss on early extinguishment of debt.A reconciliation of income from continuing operations to non-GAAP income from continuing operations for these adjustments is presented in the attached tables. Operating income was $36.2 million for the second quarter of 2008, as compared to $28.0 million during the same period in 2007.Non-GAAP operating income in the second quarter of 2008 was $47.4 million, which produced a 9.0% margin, up from the 8.1% margin in the same period in 2007, reflecting the continued benefits of our cost savings, restructuring and integration plans.Non-GAAP operating income excludes integration, acquisition and other charges, stock-based compensation provision and restructuring and impairment charges.A reconciliation of operating income to non-GAAP operating income is presented in the attached tables. Adjusted
